Citation Nr: 0201906	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including headaches, stroke, and chronic brain 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from January 1944 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Nashville, Tennessee.

The Board issued a decision in July 2000, which found that 
the veteran's claim was not well-grounded.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court); the Court subsequently vacated the 
Board's July 2000 decision and dismissed the veteran's claim.


FINDINGS OF FACT

On January 22, 2002, the Board was notified via telefax that 
the veteran died on October [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied entitlement to service connection for the 
residuals of a head injury, including headaches, stroke, and 
chronic brain syndrome, in September 1998.  The veteran 
perfected an appeal of the RO's decision to the Board.  The 
Board issued a decision on the veteran's claim in July 2000, 
and the veteran appealed to the Court for review.  The 
veteran died on October [redacted], 2000, and the Court was notified 
of the veteran's death on September 24, 2001.  The Court 
subsequently vacated the Board's July 2000 decision, and 
dismissed the claim before it.  On January 22, 2002, the 
Board was notified via telefax that the veteran had died.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2001).


ORDER

The appeal is dismissed.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim on 
or after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

